OPINION
PER CURIAM.
This is an appeal from a take nothing summary judgment.
On December 23, 1982, the Court denied appellant’s untimely filed motion for extension of time to file the cost bond. Tex.R. Civ.P. 356(b); Grajeda v. Charm Homes, Inc., 614 S.W.2d 176 (Tex.Civ.App.—El Paso 1981, no writ).
On December 23, 1982, notification was transmitted to all parties of the Court’s intent to dismiss the appeal for want of jurisdiction. Tex.R.Civ.P. 354, 356, 363. *712Even though appellant has filed a motion for rehearing on our denial of its motion for leave to file a cash deposit in lieu of bond, which we hereby deny, it has filed no response to our notification of intent to dismiss for want of jurisdiction.
Accordingly, the appeal is ordered dismissed.